DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed May 3, 2022, has been entered.  Claims 10, 14, and 15 have been amended as requested.  Claims 1-9 and 11-13 have been cancelled.  The pending claims are 10 and 14-20 with claims 18-20 being withdrawn as non-elected. 
The cancellation of claims 1-9 and 11-13 renders moot the double patenting and prior art rejections against said claims as set forth in sections 4, 7, and 10-12 of the last Office action (Non-Final Rejection mailed March 11, 2022).  Additionally, in view of said amendment, the prior art rejections set forth in sections 12-14 are withdrawn in view of the following new prior art rejections set forth below.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of copending Application No. 16/455,044 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the electromagnetic shield layer of the reference application would necessarily provide at least some degree of dissipative properties due to its mere presence.  Additionally, it would have been obvious to one of ordinary skill in the art to select a fibrous form (i.e., synthetic fiber) for said thermoplastic matrix of the reference application in order to provide a layer having sound dampening properties. Furthermore, molding of thermoplastic materials necessarily will include heat (i.e., thermomolding), wherein a method of molded (e.g., injection molding), if given patentable weight in the claimed product, would have been obvious to a skilled artisan since injection molding is known in the art of floor mats.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the amount of electromagnetic shielding” in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109760388 A assigned to Liuzhou Railway Vocational Technical College in view of US 2008/0131647 issued to Shimizu et al., US 4,579,764 issued to Peoples, Jr. et al., and US 2011/0186381 issued to Ogawa.  [See both the Google and WIPO translations for the Liuzhou reference.]
The Liuzhou reference discloses an anti-radiation carpet for “new energy” (i.e., electric) automobiles (abstract).  The carpet comprises a rubber layer 1, first moisture-proof sound insulation cotton layer 2, a conductive metal fiber layer 3, a silver fiber layer 4, a second moisture-proof sound insulation cotton layer 5, and a velvet fabric layer 6 (i.e., a pile carpet layer) (Summary of Invention, 2nd paragraph, claim 1, and figure).  The conductive metal fiber layer 3 comprises metal fibers (i.e., first material of electrically conductive metal wool adapted to provide electromagnetic shielding) and cotton fibers (a second material adapted to provide acoustic dampening), wherein the metal fibers are arranged in the cotton fibers to form a reticular net structure (i.e., a compressed matrix of a first and second material) (Summary, 4th paragraph and claim 2).  The conductive metal fiber layer 3 and silver fiber layer 4 of the inventive carpet provide electromagnetic radiation shielding and reflecting properties (Google Summary, 9th paragraph and Specific Embodiment, 2nd paragraph; WIPO Detailed Description, 1st paragraph).  The whole carpet, having a conductive metal layer extending across the entire area of said carpet, is molded via hot-pressing (i.e., thermomolded with heat and pressure) to a desired shape to fit a vehicle floor and installed under car seats (last paragraph). 
Thus, the Liuzhou reference teaches the invention of claims 15 and 16 with the exceptions of (a) the carpet layer is polyester, (b) the sound insulating backing layer is polyurethane, and (c) said polyurethane backing is injection molded in a mold with the carpet pile to form a mechanical bond between said carpet pile and said polyurethane backing and encapsulating the dissipative layer therebetween.  
Regarding exception (a) Liuzhou fails to teach suitable materials for the pile carpet.  However, it is well-known in the art of auto carpets to employ pile yarns made of polyester.  For example, Shimizu discloses a vehicle carpet comprising a surface skin layer 2 and a nonwoven sound absorption layer 3 bonded thereto via an adhesive resin layer 4 (abstract and Figure 1).  The skin layer is may be a pile carpet fabric having pile comprising polyester fibers (sections [0033] and [0035]). The sound absorbing layer 3 may comprise a wool felt (section [0036]).  
Additionally, Peoples teaches a molded foam-backed carpet assembly suitable for use in automobiles, wherein said carpet assembly comprises an upper carpet layer, a moldable thermoplastic polymer layer, and a sound deadening foam cushion backing layer bonded thereto (abstract).  “The physical properties of the foam are controlled to provide enhanced vibration damping and sound deadening the carpet assembly” (abstract). The carpet assembly is molded into a nonplanar three dimensional contoured configuration that conforms to the contours of an automobile floor (col. 1, lines 15-21 and Figures 1-3).  The foam backing replaces prior known sound deadening fiber pad backings (col. 1, line 27-col. 2, line 7).  Said foam backing is preferably polyurethane foam that is foamed in place by injection molding process and is autogenously bonded to the thermoplastic layer (col. 3, lines 26-30 and col. 5, lines 42-58).  The carpet may be pile carpet comprised of polyester (col. 4, lines 51-66).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyester fibers for the pile fabric of Liuzhou since said polyester fibers are known to be suitable for pile fabrics in automotive carpets.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), Liuzhou teaches the backing sound insulation layer comprises cotton fibers rather than polyurethane.  However, polyurethane is a well-known material for providing sound insulating laminates for flooring of vehicles.  For example, Ogawa teaches common sound absorbing materials for use in multilayered sound absorbing laminates for cars include porous fibrous sheets, glass wool, and foamed polyurethane (sections [0001] and [0003]).  
Additionally, as noted above, Peoples teaches a molded foam-backed carpet assembly suitable for use in automobiles comprising a sound deadening foam cushion backing layer made by an injection molding process.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute foamed polyurethane for the fibrous cotton sound absorbing sheets of the Liuzhou reference since said polyurethane is known to be suitable for such sound absorbing layers in cars.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, exception (b) is rejected as being obvious over the cited prior art.  
Regarding exception (c), wherein the polyurethane backing is limited to being injection molded in a mold with the carpet pile, said limitation is a method limitation in a product claim.  As such, said limitation is not necessarily given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  The molded carpet of Liuzhou as modified by Shimizu, Peoples, and Ogawa comprises the same structural features claimed (i.e., mechanical bond between carpet and polyurethane backing with the middle dissipative layer being encapsulated therebetween.  Therefore, exception (c) and claims 15 and 16 are rejected as being obvious over the cited prior art.  
In the event the injection molding method is given patentable weight, as set forth above Peoples teaches injection molding of polyurethane foam backings for molded auto carpet assemblies is well known in the art.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an injection molding method for forming the sound dampening polyurethane backing as is well known in the art.  Such a modification of the Liuzhou invention would have yielded predictable results to the skilled artisan.  Therefore, claims 15 and 16 are rejected as being obvious over the cited prior art.  
Regarding claim 10, while Liuzhou fails to teach tuning the amount of electromagnetic shielding by varying the density, said claim is rejected as being obvious over the cited prior art.  One of ordinary skill in the art would understand that an increase in density of electromagnetic shielding material would also result in an increase in said electromagnetic shielding properties.  Note Peoples teaches a similar correlation between sound deadening properties and the  physical properties of said foam. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the density of the electromagnetic shielding metal fibers of the Liuzhou reference in order to increase the shielding property thereof for a particular application.  Such a modification would have yielded predictable results to the skilled artisan (i.e., providing an increase in shielding property where the need thereof is greater).  Therefore, claim 10 is rejected as being obvious over the prior art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CN 109760388 A assigned to Liuzhou Railway Vocational Technical College in view of US 2008/0131647 issued to Shimizu et al., US 4,579,764 issued to Peoples, Jr. et al., and US 2011/0186381 issued to Ogawa, as applied to claim 15 above, and in further view of US 2007/0194592 issued to Lindsey et al. 
Liuzhou fails to teach the automotive floor carpet is a portable and moveable floor mat.  However, floor mats are well-known in the art of automotive carpets, wherein said floor mats are employed to provide protection of the underlying carpet and/or to provide further absorption/dampening properties.  For example, Lindsay teaches a vehicle carpet system for providing noise attenuation comprising at least one layer of molded carpeting and a removable acoustic carpet module (i.e., floor mat) fitted thereon (abstract).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electromagnetic shielding and sound absorbing carpet of the Liuzhou reference as a removable mat portion.  Such a modification would have yielded predictable results to the skilled artisan (i.e., additional shielding and absorption properties in a localized area, facilitation of cleaning due to being the mat being removable, and/or transfer of said mat to another vehicle).  Therefore, claim 14 is rejected as being obvious over the prior art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CN 109760388 A assigned to Liuzhou Railway Vocational Technical College in view of US 2008/0131647 issued to Shimizu et al., US 4,579,764 issued to Peoples, Jr. et al., and US 2011/0186381 issued to Ogawa, as applied to claim 15 above, and in further view of US 2007/0031634 issued to Allison et al.
Regarding claim 17, Liuzhou fails to teach the metal layer is localized within the carpet to provide localized shielding properties at a specific location.  However, such localized properties are known in the art of automotive carpets.  For example, Allison teaches sound absorption layers may be applied locally to the carpet in order to tune the acoustic performance of the carpet to match a source of noise (sections [0016] and [0035]).  One of ordinary skill in the art would understand that such localized tuning could also apply to the electromagnetic shielding layer of Liuzhou. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electromagnetic shielding metal fibers of the Liuzhou reference in a specific location in order to provide a shielding property for a particular application.  Such a modification would have yielded predictable results to the skilled artisan (i.e., tuning of shielding property to match the source of electromagnetic waves).  Therefore, claim 17 is rejected as being obvious over the prior art.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive in view of the new prior art rejections set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        June 22, 2022